

117 S2903 IS: Emerging Technologies Professional Military Education Act of 2021
U.S. Senate
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2903IN THE SENATE OF THE UNITED STATESSeptember 30, 2021Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to establish executive education activities on emerging technologies for appropriate general and flag officers and senior executive-level civilian leaders, and for other purposes.1.Short titleThis Act may be cited as the Emerging Technologies Professional Military Education Act of 2021.2.Executive education on emerging technologies for senior civilian and military leaders(a)Establishment of courseNot later than two years after the date of the enactment of this Act, the Secretary of Defense shall establish executive education activities on emerging technologies for appropriate general and flag officers and senior executive-level civilian leaders that are designed specifically to prepare new general and flag officers and senior executive-level civilian leaders on relevant technologies and how these technologies may be applied to military and business activities in the Department of Defense.(b)Plan for participation(1)In generalThe Secretary of Defense shall develop a plan for participation in executive education activities established under subsection (a).(2)RequirementsAs part of such plan, the Secretary shall ensure that, not later than five years after the date of the establishment of the activities under subsection (a), all appropriate general flag officers and senior executive-level civilian leaders are—(A)required to complete the executive education activities under such subsection; and(B)certified as having successfully completed the executive education activities.(c)Report(1)In generalNot later than the date that is three years after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the status of the implementation of the activities required by subsection (a).(2)ContentsThe report submitted under paragraph (1) shall include the following:(A)A description of the new general and flag officers and senior executive-level civilian leaders for whom the education activities have been designated.(B)A recommendation with respect to continuing or expanding the activities required under subsection (a).